79 So.3d 191 (2012)
James FLEISCHMAN, Petitioner,
v.
Doctor MADAN of Suwannee Correctional Institution, Respondent.
No. 1D11-6151.
District Court of Appeal of Florida, First District.
February 9, 2012.
James Fleischman, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
The petition for writ of mandamus is denied on the merits. See Moore v. Correctional Medical Services, 817 So.2d 963, 964 (Fla. 1st DCA 2002). To the extent the petition seeks to compel a ruling on Petitioner's Motion for Telephonic Hearing, the petition is denied as premature.
VAN NORTWICK, THOMAS, and ROWE, JJ., concur.